Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is the Examiner's statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
Although the prior art discloses several claimed limitations, none of the references disclose:
calculates an amount of ejection of the ejected material ejected from the dispenser using values detected by the range sensors, wherein the control unit controls the robot arm, when the dispenser is moved in a first moving direction, to place the first range sensor anterior in the first moving direction relative to the dispenser and calculates the amount of ejection using a difference between a value detected by the first range sensor and a value detected by the second range sensor placed posterior in the first moving direction relative to the dispenser and controls the robot arm, when the dispenser is moved in a second moving direction, to place the third range sensor anterior in the second moving direction relative to the dispenser and calculates the amount of ejection using a difference between a value detected by the third range 
the robot arm changes a posture to place the first range sensor anterior in the first moving direction relative to the dispenser according to control from the control apparatus, and an amount of ejection of the ejected material is calculated according to a difference between a value detected by the first range sensor and a value detected by the second range sensor placed posterior in the first moving direction relative to the dispenser, and when the dispenser is moved in a second moving direction, the robot arm changes the posture to place the third range sensor anterior in the second moving direction relative to the dispenser according to control from the control apparatus, and the amount of ejection of the ejected material is calculated according to a difference between a value detected by the third range sensor and a value detected by the fourth range sensor placed posterior in the second moving direction relative to the dispenser (Claim 8). 
Claims 1-10 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664